Name: Commission Directive 2003/22/EC of 24 March 2003 amending certain Annexes to Council Directive 2000/29/EC on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community
 Type: Directive
 Subject Matter: agricultural policy;  environmental policy;  natural and applied sciences;  agricultural activity
 Date Published: 2003-03-25

 Avis juridique important|32003L0022Commission Directive 2003/22/EC of 24 March 2003 amending certain Annexes to Council Directive 2000/29/EC on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community Official Journal L 078 , 25/03/2003 P. 0010 - 0011Commission Directive 2003/22/ECof 24 March 2003amending certain Annexes to Council Directive 2000/29/EC on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the CommunityTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community(1), as last amended by Council Directive 2002/89/EC(2), and in particular Article 14(c) thereof,Whereas:(1) From information supplied by Sweden based on updated surveys, certain areas in the county of SkÃ ¥ne should no longer be recognised as a protected zone in respect of Beet necrotic yellow vein virus as it appears that this harmful organism is established in these areas.(2) From information supplied by Italy based on updated surveys, certain areas in the region of Veneto should no longer be recognised as a protected zone in respect of Erwinia amylovora (Burr.) Winsl. et al. as it appears that this harmful organism is established in these areas.(3) The amendments are in accordance with the requests of Italy and Sweden.(4) The current provisions against Tilletia indica Mitra should be modified to take into account of the updated information on the presence of this harmful organism in South Africa.(5) The relevant Annexes to Directive 2000/29/EC should therefore be amended accordingly.(6) The measures provided for in this Directive are in accordance with the opinion of the Standing Committee on Plant Health,HAS ADOPTED THIS DIRECTIVE:Article 1Annexes I, II, III, IV and V to Directive 2000/29/EC are amended in accordance with the Annex to this Directive.Article 21. Member States shall adopt and publish, by 31 March 2003 at the latest, the laws, regulations and administrative provisions necessary to comply with this Directive. They shall forthwith inform the Commission thereof.They shall apply those provisions from 1 April 2003.When Member States adopt those provisions, they shall contain a reference to this Directive or shall be accompanied by such reference on the occasion of their official publication. Member States shall determine how such reference is to be made.2. Member States shall immediately communicate to the Commission the text of the main provisions of national law which they adopt in the field covered by this Directive. The Commission shall inform the other Member States thereof.Article 3This Directive shall enter into force on the third day following that of its publication in the Official Journal of the European Union.Article 4This Directive is addressed to the Member States.Done at Brussels, 24 March 2003.For the CommissionDavid ByrneMember of the Commission(1) OJ L 169, 10.7.2000, p. 1.(2) OJ L 355, 30.12.2002, p. 45.ANNEXThe Annexes to Directive 2000/29/EC are amended as follows:1. in Part B of Annex I, under heading (b), in point 1, the entry in the right hand column is replaced by the following:"DK, F (Britanny), IRL, P (Azores), FIN, S (with the exception of the District Council areas of BromÃ ¶lla, HÃ ¤ssleholm, Kristianstad and Ã stra GÃ ¶inge in the county of SkÃ ¥ne), UK (Northern Ireland)";2. in Part B of Annex II, under heading (b), in point 2, the entry in the right hand column is replaced by the following:"E, F (Corsica), IRL, I (Abruzzi; Apulia; Basilicata; Calabria; Campania; Emilia-Romagna: provinces of ForlÃ ­-Cesena, Parma, Piacenza and Rimini; Friuli-Venezia Giulia; Lazio; Liguria; Lombardy; Marche; Molise; Piedmont; Sardinia; Sicily; Tuscany; Trentino-Alto Adige: autonomous provinces of Bolzano and Trento; Umbria; Valle d'Aosta; Veneto: except in the province of Rovigo the communes Rovigo, Polesella, Villamarzana, Fratta Polesine, San Bellino, Badia Polesine, Trecenta, Ceneselli, Pontecchio Polesine, ArquÃ Polesine, Costa di Rovigo, Occhiobello, Lendinara, Canda, Ficarolo, Guarda Veneta, Frassinelle Polesine, Villanova del Ghebbo, Fiesso Umbertiano, Castelguglielmo, Bagnolo di Po, Giacciano con Baruchella, Bosaro, Canaro, Lusia, Pincara, Stienta, Gaiba, Salara, and in the province of Padova the communes Castelbaldo, Barbona, Piacenza d'Adige, Vescovana, S. Urbano, Boara Pisani, Masi, and in the province of Verona the communes PalÃ ¹, Roverchiara, Legnago, Castagnaro, Ronco all'Adige, Villa Bartolomea, Oppeano, Terrazzo, Isola Rizza, Angiari), and for A (Burgenland, Carinthia, Lower Austria, Tirol (administrative district Lienz), Styria, Vienna), P, FIN, UK (Northern Ireland, Isle of Man and Channel Islands)";3. in Part B of Annex III, in point (1), the entry in the right hand column is replaced by the following:"E, F (Corsica), IRL, I (Abruzzi; Apulia; Basilicata; Calabria; Campania; Emilia-Romagna: provinces of ForlÃ ­-Cesena, Parma, Piacenza and Rimini; Friuli-Venezia Giulia; Lazio; Liguria; Lombardy; Marche; Molise; Piedmont; Sardinia; Sicily; Tuscany; Trentino-Alto Adige: autonomous provinces of Bolzano and Trento; Umbria; Valle d'Aosta; Veneto: except in the province of Rovigo the communes Rovigo, Polesella, Villamarzana, Fratta Polesine, San Bellino, Badia Polesine, Trecenta, Ceneselli, Pontecchio Polesine, ArquÃ Polesine, Costa di Rovigo, Occhiobello, Lendinara, Canda, Ficarolo, Guarda Veneta, Frassinelle Polesine, Villanova del Ghebbo, Fiesso Umbertiano, Castelguglielmo, Bagnolo di Po, Giacciano con Baruchella, Bosaro, Canaro, Lusia, Pincara, Stienta, Gaiba, Salara, and in the province of Padova the communes Castelbaldo, Barbona, Piacenza d'Adige, Vescovana, S. Urbano, Boara Pisani, Masi, and in the province of Verona the communes PalÃ ¹, Roverchiara, Legnago, Castagnaro, Ronco all'Adige, Villa Bartolomea, Oppeano, Terrazzo, Isola Rizza, Angiari), and for A (Burgenland, Carinthia, Lower Austria, Tirol (administrative district Lienz), Styria, Vienna), P, FIN, UK (Northern Ireland, Isle of Man and Channel Islands)";4. In Part B of Annex IV, in points 20.1, 20.2, 22, 23, 25, 26, 27.1, 27.2 and 30, the entry in the right hand column is replaced by the following:"DK, F (Britanny), IRL, P (Azores), FIN, S (with the exception of the District Council areas of BromÃ ¶lla, HÃ ¤ssleholm, Kristianstad and Ã stra GÃ ¶inge in the county of SkÃ ¥ne), UK (Northern Ireland)";5. in Part B of Annex IV, in point 21:(a) the text in the middle column under point (a) is replaced by the following:"(a) the plants originate in the protected zones E, F (Corsica), IRL, I (Abruzzi; Apulia; Basilicata; Calabria; Campania; Emilia-Romagna: provinces of ForlÃ ­-Cesena, Parma, Piacenza and Rimini; Friuli-Venezia Giulia; Lazio; Liguria; Lombardy; Marche; Molise; Piedmont; Sardinia; Sicily; Tuscany; Trentino-Alto Adige: autonomous provinces of Bolzano and Trento; Umbria; Valle d'Aosta; Veneto: except in the province of Rovigo the communes Rovigo, Polesella, Villamarzana, Fratta Polesine, San Bellino, Badia Polesine, Trecenta, Ceneselli, Pontecchio Polesine, ArquÃ Polesine, Costa di Rovigo, Occhiobello, Lendinara, Canda, Ficarolo, Guarda Veneta, Frassinelle Polesine, Villanova del Ghebbo, Fiesso Umbertiano, Castelguglielmo, Bagnolo di Po, Giacciano con Baruchella, Bosaro, Canaro, Lusia, Pincara, Stienta, Gaiba, Salara, and in the province of Padova the communes Castelbaldo, Barbona, Piacenza d'Adige, Vescovana, S. Urbano, Boara Pisani, Masi, and in the province of Verona the communes PalÃ ¹, Roverchiara, Legnago, Castagnaro, Ronco all'Adige, Villa Bartolomea, Oppeano, Terrazzo, Isola Rizza, Angiari), and for A (Burgenland, Carinthia, Lower Austria, Tirol (administrative district Lienz), Styria, Vienna), P, FIN, UK (Northern Ireland, Isle of Man and Channel Islands)";(b) the entry in the right hand column is replaced by the following:"E, F (Corsica), IRL, I (Abruzzi; Apulia; Basilicata; Calabria; Campania; Emilia-Romagna: provinces of ForlÃ ­-Cesena, Parma, Piacenza and Rimini; Friuli-Venezia Giulia; Lazio; Liguria; Lombardy; Marche; Molise; Piedmont; Sardinia; Sicily; Tuscany; Trentino-Alto Adige: autonomous provinces of Bolzano and Trento; Umbria; Valle d'Aosta; Veneto: except in the province of Rovigo the communes Rovigo, Polesella, Villamarzana, Fratta Polesine, San Bellino, Badia Polesine, Trecenta, Ceneselli, Pontecchio Polesine, ArquÃ Polesine, Costa di Rovigo, Occhiobello, Lendinara, Canda, Ficarolo, Guarda Veneta, Frassinelle Polesine, Villanova del Ghebbo, Fiesso Umbertiano, Castelguglielmo, Bagnolo di Po, Giacciano con Baruchella, Bosaro, Canaro, Lusia, Pincara, Stienta, Gaiba, Salara, and in the province of Padova the communes Castelbaldo, Barbona, Piacenza d'Adige, Vescovana, S. Urbano, Boara Pisani, Masi, and in the province of Verona the communes PalÃ ¹, Roverchiara, Legnago, Castagnaro, Ronco all'Adige, Villa Bartolomea, Oppeano, Terrazzo, Isola Rizza, Angiari), and for A (Burgenland, Carinthia, Lower Austria, Tirol (administrative district Lienz), Styria, Vienna), P, FIN, UK (Northern Ireland, Isle of Man and Channel Islands)";6. In Part B of Annex V, under heading I, in points 1 and 8, the text ", South Africa" is inserted after "Pakistan".